Field, C. J. delivered the opinion of the Court
Cope, J. concurring.
This is an action upon a promissory note, against both the maker and indorser. Judgment was rendered against the maker and in favor of the indorser, and the only question presented on the appeal is, whether there was sufficient notice of the dishonor of the note to charge the latter. The note matured on the twelfth of March, 1859, and on the evening of that day the Notary left at the residence of the indorser— who was Absent at the time—a notice describing the note, and stating that it was protested by him for non-payment, and that the holder looked to the indorser for payment. This notice was without any signature of any kind, nor did it indicate hi any way from whom it proceeded. It was ineffectual, therefore, to charge the indorser.
*377The note matured on Saturday, and on the Monday following, it appears that the Notary had some conversation in relation to it with the indorser. This conversation, as detailed in the record, only discloses that “ something was said about the note,” and that the Notary informed the indorser that the plaintiff was “its owner and holder.” As a verbal notice, the matters thus stated were entirely insufficient. No precise form of words, it is true, is necessary to constitute a valid notice; still, it must inform the party, either in express terms or by necessary implication, that the note has been duly presented at its maturity, and dishonored. No information of this kind was imparted by the conversation.
Judgment affirmed.